Case 1:14-cv-05903-JGK Document 492 Filed 10/03/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED REALTY ADVISORS, LP, JACOB 14-cv-5903 (JGK)
FRYDMAN, ET AL., 14-cv-8084 (JGK)
Piaintiffs,
MEMORANDUM OPINION AND
-~ against- ORDER

 

ELI VERSCHLEISER, ET AL.,
Defendants.

 

JOHN G. KOELTL, District Judge:

The plaintiffs move in limine to preclude evidence or
argument regarding various affirmative offenses, including
various statute of limitations defenses, and various defenses
such as contributory negligence that the plaintiffs argue apply
only to certain claims. The motion in limine is plainly
improper. It does not specify any evidence that the plaintiffs
seek to preclude and does not explain how granting the motion

would change the evidence at trial in any way. See United States

 

v. Chan, 184 F. Supp. 2d 337, 340 (S.D.N.¥. 2002) (“The purpose
of a motion in limine is to allow the trial court to rule in
advance on the admissibility and relevance of certain forecasted

evidence.”) (citing Luce v. United States, 469 U.S. 38, 41 n.4

 

(1984)). The motion is rather an improper attempt at summary
judgment or a motion for judgment on the pleadings that seeks to
strike various affirmative defenses or to limit certain defenses

to specific claims. Those are not proper purposes of a motion in

 

 
Case 1:14-cv-05903-JGK Document 492 Filed 10/03/19 Page 2 of 2

limine. See TVT Records v. Island Def Jam Music Grp., 250

 

FEF, Supp. 2d 341, 344-45 (S.D.N.¥. 2003) (“Thus, in the guise of
addressing limited evidentiary issues, the parties’ motions in
limine would effectively serve as a form of advance trial of
substantive portions of the case, or indeed as a substitute for
the trial itself. Insofar as these strategies and purposes
underlie the parties’ motions, the Court deems them
impermissible[.]”). The motion is an effort to avoid the time
limits for making pleading motions or motions for summary
judgment, which has long. since passed.

The motion in limine is therefore denied. The Clerk is
directed to close Docket Number 399,
SO ORDERED.

Dated: New York, New York
October 3, 2019 aa

 

John G. Koeltl
United States District Judge
